Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, following claimed subject matter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 1 and 26: cutting teeth angled inward toward the hollow cavity of the cylindrical barrel
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 14-19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-102014117170, hereinafter DE’170, in view of JP-9192912, hereinafter JP’912, further in view of Khangar (US 8,444,353), further in view of NL-9400753-A, hereinafter NL’753.
Regarding claims 1 and 26, DE’170 discloses a wood coring drill bit (See Figure 1) comprising: a cylindrical barrel 5 defining a hollow cavity and an axis of rotation and having a first end that is open and defines a plurality of cutting teeth 61 and a second end defined by a hub 1 having a bore therethrough (See Figure 1) comprising a connecting feature to connect to a drill motor for rotation therewith; wherein the cylindrical barrel 5 defines a plurality of slots 5 radially therethrough, the plurality of slots being positioned as points of a three-dimensional curve turning about the axis of rotation while moving parallel to the axis of rotation (See Figure 1).  DE’170 further discloses wherein the three-dimensional curve is a helix (See Figure 1) and wherein the plurality of slots has a first slot most proximate the first end of the cylindrical barrel (See 
DE’170 further does not disclose wherein the first end has a plurality of tabs spaced apart to define two pairs of diametrically opposed gullets and each cutting tooth of the plurality of cutting teeth is formed in a leading edge of one of the plurality of tabs and is radially oriented angled about the axis of rotation from an exterior surface of the cylindrical barrel toward the gullet and inward toward the hollow cavity of the cylindrical barrel.  Khangar discloses a hole saw 210 having a first end with a plurality of tabs spaced apart to define two pairs of diametrically opposed gullets (See Figure 6) wherein a plurality of cutting teeth 244 are formed on a leading edge of one of the plurality of tabs (See Figure 6) and each of the cutting teeth 244 is radially oriented angled about the axis of rotation from an exterior surface of the cylindrical barrel toward the gullet (See Figure 6).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’170, in view of Khangar, such that the first end has a plurality of tabs spaced apart to define two pairs of diametrically opposed gullets and each cutting tooth of the plurality of cutting teeth is formed in a leading 
DE’170 further does not disclose wherein each of the cutting teeth are angled toward the hollow cavity of the cylindrical barrel.  Khangar further discloses wherein the cutting teeth may be angled toward the hollow cavity of the cylindrical barrel (See Figure 28a, 28b, 32a, 32b).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the cutting teeth to be angled toward the hollow cavity of the cylindrical barrel as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.  
DE’170 further does not disclose wherein the first slot is centrally positioned between immediately neighboring gullets from the two pairs of diametrically opposed gullets.  NL’753 discloses a tubular drill bit (See Figure 3) including slots 8 centrally positioned between immediately neighboring gullets (Note: at least a portion of the slots 8 are positioned above the cutting teeth 3 and between the spaces formed between the cutting teeth 3) and offset from a central longitudinal axis of each of the gullets (See Figure 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’170, in view of NL’753, such that the first slot is centrally positioned between immediately neighboring gullets since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 3, DE’170 discloses wherein the plurality of slots 51 are oval-shaped slots (See Figure 1).
Regarding claim 4, DE’170 discloses wherein a plane coinciding with a first longitudinal axis of a first slot is also coincident with a longitudinal axis of a fourth slot and is oriented in the same direction as the axis of rotation (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the fourth slot to be formed on an opposing surface of the cylindrical barrel relative to the first slot since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 9, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify each of the plurality of cutting teeth to be at a five degree angle relative to the axis of rotation since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, one of ordinary skill in the art would modify the length of the cylindrical barrel depending on the depth of machining required.
Regarding claim 14, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the length of the cylindrical barrel to be at least twelve inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, one of ordinary skill in the art would modify the length of the cylindrical barrel depending on the depth of machining required.
Regarding claim 15, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the cylindrical barrel to be carbide soft steel since it has been held to be within the general skill of a worker in the art to 
Regarding claim 16, it would have been obvious to person of ordinary skill in the art at the time the invention was made to modify DE’170 such that the cylindrical barrel is soldered to the hub by a silver solder as this is applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 17, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide a set of wood coring drill bits according to claim 1 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the set such that each coring drill bit in the set has a different diameter and/or different length since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.
Regarding claims 18 and 19, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the lengths to vary within a range of 12 to 24 inches since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-102014117170, hereinafter DE’170, in view of JP-9192912, hereinafter JP’912, further .
Regarding claim 20, DE’170, as modified by JP’912, Khangar and NL’753, discloses the hole saw of claim 1 as set forth above.  DE’170 does not disclose wherein the plurality of slots are each oriented with a longitudinal axis thereof coincident with the length of the cylindrical barrel.  Rudolph discloses a hole saw having a cylindrical barrel with a plurality of slots that are oriented with a longitudinal axis and coincident with the length of the cylindrical barrel (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the plurality slots to be oriented with a longitudinal axis thereof coincident with the length of the cylindrical barrel   since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  

Allowable Subject Matter
Claims 21-25 are allowed.
Claim 5-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/05/21 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.
Claim 11 is noted as allowable if written in independent form.  Claim 11 has been added to claim 1.  Therefore, claim 1 is allowable.
Examiner respectfully disagrees.  Claim 11 was objected to in the Non-Final Office Action date 10/07/2020 as being dependent on canceled claim 10.  Examiner examined claim 11 as being dependent on claim 6.  As stated in the Allowable Subject Matter portion of the Non-Final Office Action, Claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Newly amended claim 1 includes the subject matter of claim 11 but fails to include the subject matter of the intervening claims, specifically dependent claims 4, 5, and 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722